962 F.2d 17
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Beverly MILLER, Plaintiff-Appellant,v.KIMBERLY-CLARK CORPORATION, Defendant-Appellee.
No. 91-5156.
United States Court of Appeals, Tenth Circuit.
April 30, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
BRORBY, Circuit Judge.


1
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Ms. Miller appeals, pro se, the decision of the district court granting summary judgment against her pro se action.   Indeed, the record reflects Defendant had applied for its patent eleven months prior to the time Ms. Miller conceived her idea.


3
We conclude Ms. Miller failed to meet her burden of proof.   Under existing law a person is not entitled to a jury trial simply because they ask for it.   Plaintiff has the burden to demonstrate to the district court by producing facts that a disputed factual issue exists for a jury to try.   This she failed to do.


4
The judgment of the district court is AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3